WEBB, Judge.
The principal question posed by this appeal is whether the superior court committed error by excluding testimony by the plaintiff that his physical illness was caused by the mental anguish he suffered as a result of his corporation’s financial difficulties. No medical doctor or other qualified medical expert was offered to testify to this causation. If the cause of a physical illness is such that a layman could not competently form an opinion as to it, qualified medical testimony is essential. See Gillikin v. Burbage, 263 N.C. 317, 139 S.E. 2d 753 (1965); Hawkins v. McCain, 239 N.C. 160, 79 S.E. 2d 493 (1954), and Jackson v. Sanitarium, 234 N.C. 222, 67 S.E. 2d 57 (1951). We hold that in this case the cause of the plaintiff’s physical illness by mental stress was such that only a qualified medical expert could testify as to his opinion of *679its cause. Judge Snepp properly excluded this testimony. Since there was no other evidence of damages we hold it was correct for the court to allow nominal damages only.
No error.
Judges Parker and Arnold concur.